     Case 2:20-cv-00751-WBS-DB Document 10 Filed 12/07/20 Page 1 of 6


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT CHARLES JONES,                              No. 2:20-cv-0751 DB P
12                        Plaintiff,
13            v.                                         ORDER
14    COUNTY OF SACRAMENTO, et al.,
15                        Defendants.
16

17           Plaintiff is a county jail inmate proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiff alleges that officers used excessive force against him. Presently before

19   the court is plaintiff’s amended complaint for screening. (ECF No. 9.) For the reasons set forth

20   below, the court will dismiss the amended complaint with leave to amend.

21                                              SCREENING

22      I.         Legal Standards

23           The court is required to screen complaints brought by prisoners seeking relief against a

24   governmental entity or an officer or employee of a governmental entity. See 28 U.S.C. §

25   1915A(a). The court must dismiss a complaint or portion thereof if the prisoner has raised claims

26   that are legally “frivolous or malicious,” that fail to state a claim upon which relief may be

27   granted, or that seek monetary relief from a defendant who is immune from such relief. See 28

28   U.S.C. § 1915A(b)(1) & (2).
                                                        1
     Case 2:20-cv-00751-WBS-DB Document 10 Filed 12/07/20 Page 2 of 6


 1          A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

 2   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

 3   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an

 4   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

 5   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

 6   pleaded, has an arguable legal and factual basis. See Franklin, 745 F.2d at 1227.

 7   Rule 8(a)(2) of the Federal Rules of Civil Procedure “requires only ‘a short and plain

 8   statement of the claim showing that the pleader is entitled to relief,’ in order to ‘give the

 9   defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atlantic

10   Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

11          However, in order to survive dismissal for failure to state a claim a complaint must

12   contain more than “a formulaic recitation of the elements of a cause of action;” it must contain

13   factual allegations sufficient “to raise a right to relief above the speculative level.” Bell Atlantic,

14   550 U.S. at 555. In reviewing a complaint under this standard, the court must accept as true the

15   allegations of the complaint in question, Hospital Bldg. Co. v. Rex Hospital Trustees, 425 U.S.

16   738, 740 (1976), construe the pleading in the light most favorable to the plaintiff, and resolve all

17   doubts in the plaintiff’s favor. Jenkins v. McKeithen, 395 U.S. 411, 421 (1969).

18          The Civil Rights Act under which this action was filed provides as follows:

19                  Every person who, under color of [state law] . . . subjects, or causes
                    to be subjected, any citizen of the United States . . . to the deprivation
20                  of any rights, privileges, or immunities secured by the Constitution .
                    . . shall be liable to the party injured in an action at law, suit in equity,
21                  or other proper proceeding for redress.
22   42 U.S.C. § 1983. Here, the defendants must act under color of federal law. Bivens, 403 U.S. at

23   389. The statute requires that there be an actual connection or link between the

24   actions of the defendants and the deprivation alleged to have been suffered by plaintiff. See

25   Monell v. Dept. of Social Servs., 436 U.S. 658 (1978); Rizzo v. Goode, 423 U.S. 362

26   (1976). “A person ‘subjects’ another to the deprivation of a constitutional right, within the
27   meaning of § 1983, if he does an affirmative act, participates in another's affirmative acts or

28   ////
                                                          2
     Case 2:20-cv-00751-WBS-DB Document 10 Filed 12/07/20 Page 3 of 6


 1   omits to perform an act which he is legally required to do that causes the deprivation of which

 2   complaint is made.” Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

 3                 Moreover, supervisory personnel are generally not liable under § 1983 for the actions of

 4   their employees under a theory of respondeat superior and, therefore, when a named defendant

 5   holds a supervisorial position, the causal link between him and the claimed constitutional

 6   violation must be specifically alleged. See Fayle v. Stapley, 607 F.2d 858, 862 (9th Cir. 1979);

 7   Mosher v. Saalfeld, 589 F.2d 438, 441 (9th Cir. 1978). Vague and conclusory allegations

 8   concerning the involvement of official personnel in civil rights violations are not sufficient. See

 9   Ivey v. Board of Regents, 673 F.2d 266, 268 (9th Cir. 1982).

10          II.       Allegations in the Amended Complaint

11                 Plaintiff alleges that on October 11, 2019 he was assaulted by the Sacramento Sheriff’s

12   Department. (ECF No. 9 at 2.) He claims he was falsely arrested and the officer was angry that

13   plaintiff was expressing his First Amendment rights. He asked the officer to provide a reason for

14   the arrest and told the officer he had no authority over him because he was not committing a

15   crime. He further alleges he was “kidnapped, falsely arrested, falsely imprisoned, held under

16   involuntary servitude and malicious prosecution.” (Id. at 3.)

17                 Thereafter, plaintiff cites several cases that he appears to feel bear on his claim. The

18   complaint also appears to contain arguments that the court is devoid of jurisdiction for various

19   reasons, but unsupported by law. (Id. at 7, 8, 14.) He also states several times that he is

20   sovereign individual. (See e.g., Id. at 12, 14.)
21          III.      Does Plaintiff State a § 1983 Claim?

22                 The amended complaint fails to state a claim because it does not identify a defendant and

23   plaintiff has failed to allege sufficient facts to state a claim. While it appears that plaintiff claims

24   the arresting officer violated his rights, he has not provided any statements in the complaint to

25   indicate any specific individual he intends to name as a defendant in this action. Additionally, as

26   stated in the court’s prior order plaintiff cannot proceed on a claim against the Sheriff’s
27   Department because it is a state agency that is immune from suit. (ECF No. 7 at 5.)

28   ////
                                                              3
     Case 2:20-cv-00751-WBS-DB Document 10 Filed 12/07/20 Page 4 of 6


 1          The court further advised plaintiff that in order “[t]o state a claim under § 1983, a plaintiff

 2   must allege two essential elements: (1) that a right secured by the Constitution or law of the

 3   United States was violated, and (2) that the alleged violation was committed by a person acting

 4   under color of State law.” Long v. County of L.A., 442 F.3d 1178, 1185 (9th Cir. 2006) (citing

 5   West v. Atkins, 487 U.S. 42, 48 (1988)); accord Karim-Panahi v. L.A. Police Dep’t, 839 F.2d

 6   621, 624 (9th Cir. 1988) (“To make out a cause of action under section 1983, plaintiffs must

 7   plead that (1) the defendants acting under color of state law (2) deprived plaintiffs of rights

 8   secured by the Constitution or federal statutes” (citations omitted).).

 9          In the amended complaint, plaintiff has again stated only conclusory allegations that the

10   Sacramento County Sheriff’s Department violated his rights. Such allegations are not sufficient

11   to state a cognizable claim. Detailed factual allegations are not required, but “[t]hreadbare

12   recitals of the elements of a cause of action, supported by mere conclusory statements, do not

13   suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550

14   U.S. 544, 555 (2007)). Plaintiff must set forth “sufficient factual matter, accepted as true, to

15   ‘state a claim that is plausible on its face.’” Id. Facial plausibility demands more than mere

16   possibility that a defendant committed misconduct and, while factual allegations are accepted as

17   true, legal conclusions are not. Id. “A claim has facial plausibility when plaintiff pleads factual

18   content that allows the court to draw the reasonable inference that the defendant is liable for the

19   misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). Plaintiff does not need to cite any

20   specific case law or statutes in the amended complaint. Rather, he should provide facts showing
21   who violated his rights and what actions that individual took that caused him harm.

22          Plaintiff was previously informed of the requirements for stating a claim. (ECF No. 7.)

23   He was instructed that any amended complaint should include a description of the facts that led to

24   the violation of his rights. For example, plaintiff concludes that he was assaulted because he was

25   exercising his First Amendment rights. However, he has not stated facts showing what actions he

26   was engaged in that amounted to an exercise of his First Amendment rights. In any amended
27   complaint plaintiff must state facts showing who violated his rights and what actions they took

28   that caused the alleged rights violations.
                                                        4
     Case 2:20-cv-00751-WBS-DB Document 10 Filed 12/07/20 Page 5 of 6


 1       IV.      Amending the Complaint

 2             As stated above, the amended complaint fails to state a cognizable claim. However,

 3   plaintiff will be given one final opportunity to state a claim. Plaintiff will be directed to submit

 4   the amended complaint on the form provided with this order. Plaintiff is warned that should the

 5   amended complaint fail to state a cognizable claim, the court will recommend that this action be

 6   dismissed.

 7             Plaintiff is advised that in an amended complaint he must clearly identify each defendant

 8   and the action that defendant took that violated his constitutional rights. The court is not required

 9   to review exhibits to determine what plaintiff’s charging allegations are as to each named

10   defendant. Each claim must be included in the body of the complaint. The charging allegations

11   must be set forth in the amended complaint, so defendants have fair notice of the claims plaintiff

12   is presenting. That said, plaintiff need not provide every detailed fact in support of his claims.

13   Rather, plaintiff should provide a short, plain statement of each claim. See Fed. R. Civ. P. 8(a).

14             Any amended complaint must show the federal court has jurisdiction, the action is brought

15   in the right place, and plaintiff is entitled to relief if plaintiff’s allegations are true. It must

16   contain a request for particular relief. Plaintiff must identify as a defendant only persons who

17   personally participated in a substantial way in depriving plaintiff of a federal constitutional right.

18   Johnson, 588 F.2d at 743 (a person subjects another to the deprivation of a constitutional right if

19   he does an act, participates in another’s act or omits to perform an act he is legally required to do

20   that causes the alleged deprivation).
21             In an amended complaint, the allegations must be set forth in numbered paragraphs. Fed.

22   R. Civ. P 10(b). Plaintiff may join multiple claims if they are all against a single defendant. Fed.

23   R. Civ. P. 18(a). If plaintiff has more than one claim based upon separate transactions or

24   occurrences, the claims must be set forth in separate paragraphs. Fed. R. Civ. P. 10(b).

25             The federal rules contemplate brevity. See Galbraith v. County of Santa Clara, 307 F.3d

26   1119, 1125 (9th Cir. 2002) (noting that “nearly all of the circuits have now disapproved any
27   heightened pleading standard in cases other than those governed by Rule 9(b)”); Fed. R. Civ. P.

28   84; cf. Rule 9(b) (setting forth rare exceptions to simplified pleading). Plaintiff’s claims must be
                                                           5
     Case 2:20-cv-00751-WBS-DB Document 10 Filed 12/07/20 Page 6 of 6


 1   set forth in short and plain terms, simply, concisely, and directly. See Swierkiewicz v. Sorema

 2   N.A., 534 U.S. 506, 514 (2002) (“Rule 8(a) is the starting point of a simplified pleading system,

 3   which was adopted to focus litigation on the merits of a claim.”); Fed. R. Civ. P. 8.

 4             Plaintiff is informed that the court cannot refer to a prior pleading in order to make his

 5   amended complaint complete. An amended complaint must be complete in itself without

 6   reference to any prior pleading. E.D. Cal. R. 220. Once plaintiff files an amended complaint, all

 7   prior pleadings are superseded. Therefore, in an amended complaint, as in an original complaint,

 8   each claim and the involvement of each defendant must be sufficiently alleged.

 9             By signing an amended complaint, plaintiff certifies he has made reasonable inquiry and

10   has evidentiary support for his allegations, and for violation of this rule the court may impose

11   sanctions sufficient to deter repetition by plaintiff or others. Fed. R. Civ. P. 11.

12                                                      CONCLUSION

13             1. Plaintiff’s amended complaint (ECF No. 9) is dismissed with leave to amend.

14             2. Plaintiff is granted thirty days from the date of service of this order to file an amended

15                  complaint that complies with the requirements of the Civil Rights Act, the Federal

16                  Rules of Civil Procedure, and the Local Rules of Practice. The amended complaint

17                  must bear the docket number assigned to this case and must be labeled “Second

18                  Amended Complaint.”

19             3. Failure to comply with this order will result in a recommendation that this action be

20                  dismissed.
21             4. The Clerk of the Court is directed to send plaintiff the form for filing a prisoner civil

22                  rights complaint pursuant to 42 U.S.C. § 1983.

23   Dated: December 6, 2020

24

25

26
27
     DB:12
28   DB:1/Orders/Prisoner/Civil.Rights/jone0751.scrn2

                                                             6
